OPINION OF THE COURT
FLAHERTY, Justice.
Appellant, Alexander Shields, appeals from judgments of sentence entered in the Court of Common Pleas of Philadelphia following convictions for murder of the second degree, *212rape, statutory rape, and involuntary deviate sexual intercourse.
Appellant raises two assignments of error in the instant direct appeal: (1) that the convictions were not supported by sufficient evidence, including an assertion that the Commonwealth’s evidence contained an inconsistency; and (2) that appellant was so mentally deficient as to have been incapable of effectively waiving his Fifth and Sixth Amendment rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). After a thorough review of the briefs and record in this case, we have concluded that appellant’s contentions are without merit.
Judgments of sentence affirmed.